Citation Nr: 1018634	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  00-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for a right eye condition to include hypertropia and 
hyperphoria with occasional diplopia.  

2.  Entitlement to service connection for a left hip 
disability, as secondary to the service-connected right knee 
disability.

3.  Entitlement to service connection for vertigo, including 
as secondary to the in-service head trauma.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1948 to October 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the April 1998 
decision, in pertinent part, service connection hyperphoria 
was granted and a 10 percent evaluation was assigned.  In the 
May 1999 decision, in pertinent part, service connection for 
degenerative arthritis of the bilateral hips was denied.

This case was remanded by the Board for further development 
in May 2001, August 2004, and April 2008.  The April 2008 
Board decision denied entitlement to service connection for a 
right hip disability, which has not been appealed and is not 
before the Board.  See 38 C.F.R. § 20.100.  Further remand 
is, regretfully, again found necessary under Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran continues to seek entitlement to service 
connection for a left hip disability as secondary to his 
service connected right knee; vertigo including as secondary 
to inservice head trauma; and an initial evaluation higher 
than 10 percent for the right eye condition to include 
hypertropia and hyperphoria with occasional diplopia.

This case was last remanded in April 2008 so that the Veteran 
could be provided with VA examinations to determine the 
nature and etiology of his claimed left hip and vertigo 
disabilities and the severity and scope of his service-
connected right eye condition.  

An October 2009 letter from the AMC to the Veteran notes that 
the closest VA medical center (VAMC) will contact him to 
notify him of the date, time, and place of his VA 
examinations.  

A letter from the VA Northern California Health Care System, 
VA Outpatient Clinic dated December 8, 2009, notes that the 
purpose of the letter is to notify the Veteran of his 
scheduled C&P Clinical appointment at the eye clinic on 
December 1, 2009.  There is no indication in the claim file 
that the Veteran was sent this letter earlier than his 
December 1, 2009, VA examination.  Thus, the Veteran was not 
notified of his VA examination in a timely manner.  

A letter from the VA Northern California Health Care System, 
VA Outpatient Clinic dated December 8, 2009 notes that the 
purpose of the letter is to notify the Veteran of his 
scheduled C&P Clinical appointment on December 9, 2009.  
There is no indication in the claim file that the Veteran was 
sent this letter more than 1 day before his December 9, 2009 
VA examination.  Thus, the Veteran was not notified of his 
December 9, 2009 VA examination in a timely manner.  

A print-out from the VAMC dated December 2, 2009, indicates 
that the Veteran's joints and neurologic examinations were 
cancelled because he failed report.  A handwritten note on 
this print-out indicates that the Veteran will be called for 
"a new 2507-no letter."  This handwritten note has no clear 
meaning, but what is clear is that the Veteran, who is over 
80 years old, was not notified of his VA examinations in a 
timely manner.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
this claim must be remanded so that the development ordered 
by the April 2008 Board remand can be accomplished.  

The RO/AMC has made multiple attempts to obtain the Veteran's 
Social Security Administration (SSA) records following the 
April 2008 Board remand.  The RO/AMC should make one more 
attempt to obtain these records; if they are not available, 
the RO/AMC should make a formal finding of such.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain any and all available SSA 
records.  Any negative response should be 
noted, and if the SSA records are not 
available a formal finding of such should 
be made.

2.  Return the January 2005 VA examination 
for joints to the examiner who conducted 
the examination and request that the 
examiner provide an opinion as to the 
etiology of the claimed left hip 
disability.  If the examiner who conducted 
the January 2005 VA examination is not 
available or it is determined further 
examination is necessary, schedule the 
Veteran for another examination.  All 
indicated tests and studies should be 
performed.

The examiner is to provide opinions as to 
whether it is at least as likely as not 
that the currently diagnosed left hip 
disability is caused or aggravated by the 
service-connected right knee disability 
and whether it is at least as likely as 
not that the currently diagnosed left hip 
disability had its onset during or is in 
any way the result of the Veteran's active 
service or any incident therein, including 
the motorcycle accident.  

3.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and etiology 
of his vertigo.  All indicated tests and 
studies should be performed.  

The examiner is provide opinions as to 
whether it is at least as likely as not 
that any current diagnosed vertigo is 
related to his active service; 
specifically addressing whether it was 
caused or aggravated by the Veteran's 
service-connected residuals of motorcycle 
accident, to include the postoperative 
trephine skull with multiple scars or, in 
the alternative.

4.  Schedule the Veteran for examination 
by an appropriate medical professional to 
determine the nature and extent of his 
service-connected right eye disability.  
All indicated tests and studies should be 
performed.  

The right eye disability should be 
described in its totality.  For all 
diagnosed right eye conditions related to 
the service-connected disability, the 
examiner is to detail the manifestations 
present.   

5.  The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the examiner for 
review, and the report of the examination 
should confirm that it has been received 
and reviewed.  The examiners must provide 
complete rationales for all opinions 
expressed.  

6.	After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
claims for: service connection for a 
left hip disability as secondary to the 
service-connected right knee 
disability; service connection for 
vertigo, including as secondary to the 
inservice head trauma; and an initial 
evaluation greater than 10 percent for 
a right eye condition to include 
hypertropia and hyperphoria with 
occasional diplopia, with application 
of all appropriate laws and 
regulations.
    
If any decision remains adverse to the 
appellant, furnish him with an SSOC and 
afford a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



